DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-10-17, 20-26 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (Pub. No.: US 2015/0156845 A1) in view of Westrick, Jr. et al. (Patent No.: US 10,728,987 B1).

Regarding claim 1, Park teaches a human-presence-responding luminance system (FIG. 1, 100 and 200) comprising: 


    PNG
    media_image1.png
    422
    531
    media_image1.png
    Greyscale

an illuminating device (FIG. 1 and 3, LED lighting device 110 inside LED module 100a1); and 
a luminance adjusting device (FIG. 3, annotated- controller 170 along with all sensors and communication module of 100a1), electronically coupled to the illuminating device (FIG. 3, LED lighting device 110), wherein the luminance adjusting module comprises: 
a proximity sensor (FIG. 3, 130, Distance detection Sensor), configured to detect a current location of a human appearing in its proximity (FIG. 5 & 6, HUMAN and paragraph [0010], “a passive infrared ray (PIR) sensor detecting a human to generate a human detection signal; a distance detection sensor determining a distance to the human to generate distance information”); 

    PNG
    media_image2.png
    439
    642
    media_image2.png
    Greyscale

a luminance determining module (FIG. 3, PIR sensor), configured to determine whether the current location of the human is within a first predetermined region (FIG. 5-7, paragraph [0064], “the PIR sensor may provide the human detection signal to the distance detection sensor included in an LED module thereof, and the respective distance detection sensor may calculate a distance to the human to generate distance information (S200)” FIG. 5, annotated- first predetermined location), configured to determine whether the current location of the human is within a second predetermined region (FIG. 5-7, paragraph [0064], “the PIR sensor may provide the human detection signal to the distance detection sensor included in an LED module thereof, and the respective distance detection sensor may calculate a distance to the human to generate distance information (S200) and FIG. 5, annotated A- second predetermined location) substantially covered by the first predetermined region when the human is located within the first predetermined region (FIG. 5), configured to set a luminance controlling signal (paragraph [0064], “distance information (S200)”) to a first average luminance when the current location of the human is within the second predetermined region (FIG. 5 annotated A and paragraph [0066], “server 200 may control the LED lighting device included in LED modules 100a10 to 100a12, 100a17 to 100a19, and 100a24 to 100a26 in proximity to the human to output maximum brightness”), and configured to set the luminance controlling signal to a second average luminance when the current location is within the first predetermined region but is not within the second predetermined region (FIG. 5 Annotated A,  and paragraph [0067], the server 200 may control the LED lighting device included in LED modules 100a2 to 100a6, 100a9, 100a13, 100a16, 100a20, 100a23, 100a27, and 100a30 to 100a34 at a relative medium distance to output medium brightness”); and
a transmission module (FIG. 3, 140 First wireless communication module), configured to relay the luminance controlling signal to the illuminating device (paragraph [0044], “The distance information may be provided to the server 200 through the first wireless communications module 140.  In this case, the distance information may be a distance between the LED module 100a1 and the human, and the server 200 may control brightness of the LED lighting 110 based on the distance information”); 
wherein the first average luminance is higher than the second average luminance (paragraph [0066]-[0067] and FIG. 5 Annotated A); 
wherein the illuminating device is configured to illuminate with a corresponding color temperature according to an average luminance indicated by the luminance controlling signal (paragraph [0065], “the server 200 may compare respective distance information (S200) with the pre-set reference distance stored in the memory unit 210 (S400).  Thereafter, the server 200 may control brightness of the LED lighting device included in the respective LED modules 100a1 to 100an according to the comparison results”).

Park does not explicitly disclose the illuminating device is configured to illuminate with a corresponding color temperature according to an average luminance indicated by the luminance controlling signal, wherein factors of the average luminance comprise the corresponding color temperature radiated from the illuminating device, wherein the corresponding color temperature of the first average luminance is different from the corresponding color temperature of the second average luminance; wherein the first average luminance and the second average luminance are respectively used to determining the different corresponding color temperatures.

Westrick teaches the illuminating device is configured to illuminate with a corresponding color temperature according to an average luminance indicated by the luminance controlling signal, wherein factors of the average luminance comprise the corresponding color temperature radiated from the illuminating device (column 8 lines 33-39, “While embodiments that provide control of intensity have been described, embodiments in accordance with the present disclosure are not limited to this implementation.  In some embodiments, additional or alternative lighting parameters/characteristics, for example, but not limited to, color, color point (e.g., color temperature), intensity level, optical distribution color quality, spectral content”), wherein the corresponding color temperature of the first average luminance is different from the corresponding color temperature of the second average luminance (FIG. 2A-2D and column 9, lines 19-29, “each of the light fixtures may provide light having the same intensity, color, color temperature, etc. In other cases, the group of light fixtures receiving the same signals from the one or more sensors may provide illumination having the different characteristics.  For example, the sensor signals may indicate that an occupant is in close proximity to one light fixture of the group.  The one light fixture may provide light having full intensity while the remaining light fixtures in the group that are further from the occupant may provide light having lesser intensity”); wherein the first average luminance and the second average luminance are respectively used to determining the different corresponding color temperatures (column 9, lines 19-29, “each of the light fixtures may provide light having the same intensity, color, color temperature, etc. In other cases, the group of light fixtures receiving the same signals from the one or more sensors may provide illumination having the different characteristics”).
	
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Park in view of Westrick to incorporate luminance comprise a color temperature to provide a preferred amount of light and color temperature according to user’s proximity that this is not an exhaustive list of lighting parameters/characteristics and that other lighting parameters/characteristics may be controlled without departing from the scope of the present disclosure.

Regarding claim 2, Park as modified above further teaches wherein factors of the average luminance comprise a magnitude of luminance (Park, paragraph [0051], first brightness value, second brightness value), radiated from the illuminating device, and/or a flashing frequency of the illuminating device.

Regarding claim 3, Park as modified above further teaches wherein the second predetermined region separates all connected subregions of the first predetermined region (Park, FIG. 5, Annotated A, 100a2-100a6).

Regarding claim 4, Park as modified above further teaches the first predetermined region and the second predetermined region are concentric circles having a same center (Park, FIG. 5 Annotated B, as first and second predetermined concentric circular regions, first circle is drawn around human and second concentric circle is drawn covering wider area where no human is present and have less brighter than first circular region).  

    PNG
    media_image3.png
    456
    510
    media_image3.png
    Greyscale

Regarding claim 5, Park as modified above further teaches when the luminance determining module determines that the current location of human falls outside the first predetermined region (Park, FIG. 6 & 7, paragraph [0046], “the server 200 may control brightness of the plurality of LED modules 100 existing in the direction in which the person moves”), according to the direction information, the luminance determining module is further configured to set the luminance controlling signal to render the illuminating device to switch off immediately or gradually (Park, paragraph [0067], “the server 200 may control LED lighting device included in LED modules 100a1, 100a7, 100a8, 100a14, 100a15, 100a21, 100a22, 100a28, 100a29, and 100a35 relatively far from the human body to output minimum brightness”).

Regarding claim 8, Park as modified above further teaches the luminance determining module is further configured to determine whether the current location of the human is within a third predetermined region that substantially covers the first predetermined region (Park, FIG. 5 annotated A)  further configured to determine whether the human is moving within the third predetermined region upon determining that the human is within the third predetermined region, further configured to determine whether the human is moving towards the first predetermined region upon determining that the human is moving (Park, paragraph [0070], “when the human moves from a region in which the LED module 100a17 is placed to a region of a different LED module 100a18, the server 200 may adjust brightness of LED modules which have provided the movement information and direction information, among the respective LED modules 100a1 to 100a35, with the second brightness value to control output of a respective LED lighting device, and further configured to set the luminance controlling signal to render the illuminating device to switch on immediately or gradually when the human is moving towards the first predetermined region (paragraph [0067], “the server 200 may control LED lighting device included in LED modules 100a1, 100a7, 100a8, 100a14, 100a15, 100a21, 100a22, 100a28, 100a29, and 100a35 relatively far from the human body to output minimum brightness”).

Regarding claim 9, Park as modified above further teaches the first predetermined region separates all connected sub regions of the third predetermined region (Park, FIG. 5 Annotated A, 100a1, 100a7 etc).

Regarding claim 10, Park as modified above further teaches the first predetermined region and the second predetermined region and the third predetermined regions are concentric circles having a same center (Park, FIG. 5 Annotated B, as first, second and third predetermined concentric circular regions, first circle is drawn around human and second & third concentric circle is drawn covering wider area where no human is present and less brighter than first circular region). 

Regarding claim 11, Park as modified above further teaches wherein the luminance determining module is integrated with the proximity sensor (Park, FIG. 3 130 and 120 are integrated in same circuit).

Regarding claim 12, Park as modified above further teaches wherein the luminance determining module is integrated with the illuminating device sensor (Park, FIG. 3 110 and 120 are integrated in same circuit).

Regarding claim 13, Park teaches human-presence-responding luminance system (FIG. 1, 100 and 200), comprising: 
a plurality of illuminating devices (FIG. 1 and LED lighting devices 110 inside LED  modules 100a1…100an); and 
a plurality of luminance adjusting devices (FIG. 3, annotated luminance adjusting device in each LED module 100a1..100an) having a one-by-one correspondence with the plurality of illuminating devices (FIG. 3 LED lighting device 110); 
wherein the plurality of luminance adjusting devices are arranged in a matrix (FIG. 5 and 6), and each of the plurality of luminance adjusting device comprises: 
a human proximity sensor (FIG. 3, 130, Distance detection Sensor), configured to detect a current location of a human appearing in its proximity; 
a luminance determining module (FIG. 3, PIR sensor), configured to determine whether the current location of the human is within a first predetermined region (FIG. 5-7, paragraph [0064], “the PIR sensor may provide the human detection signal to the distance detection sensor included in an LED module thereof, and the respective distance detection sensor may calculate a distance to the human to generate distance information (S200)” FIG. 5, Annotated A- first predetermined location), configured to determine whether the current location of the human is within a second predetermined region (FIG. 5-7, paragraph [0064], “the PIR sensor may provide the human detection signal to the distance detection sensor included in an LED module thereof, and the respective distance detection sensor may calculate a distance to the human to generate distance information (S200) and FIG. 5, annotated- second predetermined location) substantially covered by the first predetermined region when the human is located within the first predetermined region (FIG. 5 Annotated A), configured to set a luminance controlling signal (paragraph [0064], “distance information (S200)”) to a first average luminance when the current location of the human is within the second predetermined region (FIG. 5 paragraph [0066], “server 200 may control the LED lighting device included in LED modules 100a10 to 100a12, 100a17 to 100a19, and 100a24 to 100a26 in proximity to the human to output maximum brightness”), and configured to set the luminance controlling signal to a second average luminance when the current location is within the first predetermined region but is not within the second predetermined region (FIG. 5, and paragraph [0067], the server 200 may control the LED lighting device included in LED modules 100a2 to 100a6, 100a9, 100a13, 100a16, 100a20, 100a23, 100a27, and 100a30 to 100a34 at a relative medium distance to output medium brightness”); and
a transmission module (FIG. 3, 140 First wireless communication module), configured to relay the luminance controlling signal to a corresponding illuminating device out of the plurality of illuminating devices (paragraph [0044], “The distance information may be provided to the server 200 through the first wireless communications module 140.  In this case, the distance information may be a distance between the LED module 100a1 and the human, and the server 200 may control brightness of the LED lighting 110 based on the distance information”); 
wherein the first average luminance is higher than the second average luminance (paragraph [0066]-[0067] and FIG. 5 Annotated A); 
wherein the corresponding illuminating device is configured to illuminate according to an average luminance indicated by the luminance controlling signal (paragraph [0065], “the server 200 may compare respective distance information (S200) with the pre-set reference distance stored in the memory unit 210 (S400).  Thereafter, the server 200 may control brightness of the LED lighting device included in the respective LED modules 100a1 to 100an according to the comparison results”).
 wherein the human proximity sensors of all the plurality of luminance adjusting devices are further configured to communicate with each other with the aid of the transmission module (paragraph [0043],” the PIR sensor 120 may sense a human to generate a human detection signal, and provide the generated human detection signal to the server 200 through the first wireless communications module 140.  Also, the PIR sensor 20 may provide the human detection signal to the distance detection sensor 130 to allow the distance detection sensor 130 to determine a distance from the human”).

Park does not explicitly disclose the corresponding illuminating device is configured to illuminate according to an average luminance with a corresponding color temperature indicated by the luminance controlling signal, wherein the corresponding color temperature of the first average luminance is different from the corresponding color temperature of the second average luminance; wherein the first average luminance and the second average luminance are respectively used to determining the different corresponding color temperatures

Westrick teaches the corresponding illuminating device is configured to illuminate according to an average luminance with a corresponding color temperature indicated by the luminance controlling signal (column 8 lines 33-39, “While embodiments that provide control of intensity have been described, embodiments in accordance with the present disclosure are not limited to this implementation.  In some embodiments, additional or alternative lighting parameters/characteristics, for example, but not limited to, color, color point (e.g., color temperature), intensity level, optical distribution color quality, spectral content”), wherein the corresponding color temperature of the first average luminance is different from the corresponding color temperature of the second average luminance (FIG. 2A-2D and column 9, lines 19-29) , “each of the light fixtures may provide light having the same intensity, color, color temperature, etc. In other cases, the group of light fixtures receiving the same signals from the one or more sensors may provide illumination having the different characteristics.  For example, the sensor signals may indicate that an occupant is in close proximity to one light fixture of the group.  The one light fixture may provide light having full intensity while the remaining light fixtures in the group that are further from the occupant may provide light having lesser intensity”); wherein the first average luminance and the second average luminance are respectively used to determining the different corresponding color temperatures (column 9, lines 19-29, “each of the light fixtures may provide light having the same intensity, color, color temperature, etc. In other cases, the group of light fixtures receiving the same signals from the one or more sensors may provide illumination having the different characteristics”).
	
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Park in view of Westrick to incorporate luminance comprise a color temperature to provide a preferred amount of light and color temperature according to user’s proximity that this is not an exhaustive list of lighting parameters/characteristics and that other lighting parameters/characteristics may be controlled without departing from the scope of the present disclosure.

Regarding claim 14, Park as modified above further teaches wherein factors of the average luminance comprise a magnitude of luminance (paragraph [0051], first brightness value, second brightness value), radiated from the illuminating device, and/or a flashing frequency of the illuminating device.

Regarding claim 15, Park as modified above further teaches wherein the second predetermined region separates all connected subregions of the first predetermined region (FIG. 5 Annotated A, 100a2-100a6).

Regarding claim 16, Park as modified above further teaches the first predetermined region and the second predetermined region are concentric circles having a same center (FIG. 5 Annotated B, as first and second predetermined concentric circular regions, first circle is drawn around human and second concentric circle is drawn covering wider area where no human is present and brighter than first circular region)  

Regarding claim 17, Park as modified above further teaches when the luminance determining module determines that the current location of human falls outside the first predetermined region (FIG. 6 & 7, paragraph [0046], “the server 200 may control brightness of the plurality of LED modules 100 existing in the direction in which the person moves”), according to the direction information, the luminance determining module is further configured to set the luminance controlling signal to render the illuminating device to switch off immediately or gradually (paragraph [0067], “the server 200 may control LED lighting device included in LED modules 100a1, 100a7, 100a8, 100a14, 100a15, 100a21, 100a22, 100a28, 100a29, and 100a35 relatively far from the human body to output minimum brightness”).

Regarding claim 20, Park as modified above further teaches the luminance determining module is further configured to determine whether the current location of the human is within a third predetermined region that substantially covers the first predetermined region (FIG. 5 Annotated A) further configured to determine whether the human is moving within the third predetermined region upon determining that the human is within the third predetermined region, further configured to determine whether the human is moving towards the first predetermined region upon determining that the human is moving (paragraph [0070], “when the human moves from a region in which the LED module 100a17 is placed to a region of a different LED module 100a18, the server 200 may adjust brightness of LED modules which have provided the movement information and direction information, among the respective LED modules 100a1 to 100a35, with the second brightness value to control output of a respective LED lighting device, and further configured to set the luminance controlling signal to render the illuminating device to switch on immediately or gradually when the human is moving towards the first predetermined region (paragraph [0067], “the server 200 may control LED lighting device included in LED modules 100a1, 100a7, 100a8, 100a14, 100a15, 100a21, 100a22, 100a28, 100a29, and 100a35 relatively far from the human body to output minimum brightness”).

Regarding claim 21, Park as modified above further teaches the first predetermined region separates all connected subregions of the third predetermined region (FIG. 5 Annotated A, 100a1, 100a7 etc.

Regarding claim 22, Park as modified above further teaches the first predetermined region and the second predetermined region and the third predetermined regions are concentric circles having a same center (FIG. 5 Annotated B, as first, second and third predetermined concentric circular regions, first circle is drawn around human and second & third concentric circle is drawn covering wider area where no human is present and less brighter than first circular region). 

Regarding claim 23, Park as modified above further teaches wherein the luminance determining module is integrated with the proximity sensor (FIG. 3 130 and 120 are integrated in same circuit).

Regarding claim 24, Park as modified above further teaches wherein the luminance determining module is integrated with the illuminating device sensor (FIG. 3 110 and 120 are integrated in same circuit).

Regarding claim 25, Park as modified above further teaches the proximity sensor is further configured to forward the current location of the human to at least one the other luminance adjusting device with the aid of the transmission module (FIG. 6 and paragraph [0070], “when the human moves from a region in which the LED module 100a17 is placed to a region of a different LED module 100a18, the server 200 may adjust brightness of LED modules which have provided the movement information and direction information, among the respective LED modules 100a1 to 100a35, with the second brightness value to control output of a respective LED lighting device.

Regarding claim 26, Park as modified above further teaches the proximity sensor is further configured to select the at least one the other luminance adjusting device for forwarding the current location of the human according to proximities of the current location of the human to the other luminance adjusting devices (FIG. 6 and paragraph [0070], “paragraph [0070], “when the human moves from a region in which the LED module 100a17 is placed to a region of a different LED module 100a18”).

Claims 6-7 and 18-19 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Westrick as applied to claims 1 and 13 above, and further in view of Takahashi (Pub. No.: US 20170181249 A1).

Regarding claim 6. Park and Westrick teaches limitations of claim 1, but does not explicitly discloses the luminance determining module is further configured to determine a lasting time that the human stays within the first predetermined region, and further configured to determine whether the lasting time exceeds a predetermined duration.

Takahashi teaches the luminance determining module is further configured to determine a lasting time that the human stays within the first predetermined region (paragraph [0173], “processor 901 turns on light 907 once motion sensor 906 detects movement of a person.  Once light 907 is turned on, light 907 illuminates the monitoring area.  Processor 901 initiates the measurement of lighting duration Ta of light 907.  After then, in a case where the movement of a person is no longer detected, processor 901 initiates the measurement of lights-out delay duration Td and acquires set value Tdm of lights-out delay duration according to set value Tam of lighting duration of light 907”), and further configured to determine whether the lasting time exceeds a predetermined duration (paragraph [0173], “the measured value of lighting duration Ta of light 907 exceeds set value Tam of lighting duration”).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Park and Westrick in view of Takahashi to incorporate feature of luminance controlling regarding stay period of a human in the region as user convenience can be improved since the light is not turned off immediately after a user who passes the detection area of motion sensor light 90 disappears (Takahashi, paragraph [0209]). 

Regarding claim 7. Park as modified above further teaches the luminance determining module is further configured to set the luminance controlling signal to render the illuminating device to switch off immediately or gradually when the lasting time fails to exceed the predetermined duration (Takahashi, paragraph [0173], “Processor 901 turns off light 907 in a case where the measured value of lights-out delay duration Td exceeds set value Tdm of lights-out delay duration”).

Regarding claim 18. Park teaches limitations of claim 1, but does not explicitly discloses the luminance determining module is further configured to determine a lasting time that the human stays within the first predetermined region, and further configured to determine whether the lasting time exceeds a predetermined duration.
Takahashi teaches the luminance determining module is further configured to determine a lasting time that the human stays within the first predetermined region (paragraph [0173], “processor 901 turns on light 907 once motion sensor 906 detects movement of a person.  Once light 907 is turned on, light 907 illuminates the monitoring area.  Processor 901 initiates the measurement of lighting duration Ta of light 907.  After then, in a case where the movement of a person is no longer detected, processor 901 initiates the measurement of lights-out delay duration Td and acquires set value Tdm of lights-out delay duration according to set value Tam of lighting duration of light 907”), and further configured to determine whether the lasting time exceeds a predetermined duration (paragraph [0173], “the measured value of lighting duration Ta of light 907 exceeds set value Tam of lighting duration”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Park and Westrick in view of Takahashi to incorporate feature of luminance controlling regarding stay period of a human in the region as user convenience can be improved since the light is not turned off immediately after a user who passes the detection area of motion sensor light 90 disappears (Takahashi, paragraph [0209]). 

Regarding claim 19. Park as modified above further teaches the luminance determining module is further configured to set the luminance controlling signal to render the illuminating device to switch off immediately or gradually when the lasting time fails to exceed the predetermined duration (Takahashi, paragraph [0173], “Processor 901 turns off light 907 in a case where the measured value of lights-out delay duration Td exceeds set value Tdm of lights-out delay duration”).

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 

Regarding amended claim 1 and 13, Applicant argues that “Westrick does not teach to determine different color temperatures based on different luminance levels. In this response, the feature is more clearly clarified and defined in amended claim 1 and claim 13”.

Examiner respectfully disagrees. As Westrick in column 8, lines 33-39, and column 9, lines 19-29 teaches alternative lighting parameters/characteristics (i.e. color temperature) and the group of light fixtures receiving the same signals from the one or more sensors may provide illumination having the different characteristics.  For example, the sensor signals may indicate that an occupant is in close proximity to one light fixture of the group.  The one light fixture may provide light having full intensity while the remaining light fixtures in the group that are further from the occupant may provide light having lesser intensity, that is different color temperatures based on different luminance levels.
Rejections of claims directly or indirectly depend from these two independent claims are sustained for above mentioned reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED M KAISER/Examiner, Art Unit 2844                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831